Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a DIV of US patent application 15/441,431, filed on 02/24/2017.
Claims 15-17 and 19-22 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/11/2021), Applicants filed a response, a Terminal Disclaimer (TD) against US patent 10260088, and an amendment on 04/13/2021, amending claims 16 and 17 is acknowledged. 
The examiner is also acknowledging the filing of a TD against US patent 10619200 on 05/25/2021 and the TD has been approved.
Claim 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 15-17, 19-20 and 21 are present for examination.

Applicants' arguments filed on 04/13/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

	The previous rejection of Claim 16 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment of the claims and persuasive arguments. 


Withdrawn-Double Patenting (DP) Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 15, 17, 19-20 and 21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1 and 5 of US patent 10260088 B2, issued on 04/16/2019, of US patent application 15/893373), is withdrawn in view of Applicant’s filing of TD and persuasive arguments. 
The previous rejection of Claims 15, 17, 19-20 and 21 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 19-25 of US patent 

Election/Restriction
Claims 15-16, 17, 19-20 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 22 is  directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 05/06/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II (claims 15-17, 19-21 and 22) as set forth in the Office action mailed on 05/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 15-17, 19-21 and 22 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a protein comprising SEQ ID NO:2 and having methyl cytosine dioxygenase activity. The prior art does not teach a protein comprising SEQ ID NO:2 and having methyl cytosine dioxygenase activity. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656